Case 1:20-cv-11358-LTS Document 3-15 Filed 07/20/20 Page 1 of 5




            EXHIBIT 15
7/20/2020                             Whole Foods workersDocument
                         Case 1:20-cv-11358-LTS          sent home for wearing
                                                                         3-15BlackFiled
                                                                                   Lives Matter masks - ThePage
                                                                                         07/20/20           Boston Globe
                                                                                                                   2 of 5




   Whole Foods workers sent home for
   wearing Black Lives Matter masks
   By Katie Johnston Globe Staff, Updated June 25, 2020, 6:08 p.m.




   Workers were sent home from the River Street Whole Foods in Cambridge for wearing Black Lives Matter masks.


   When you click on the Whole Foods corporate website, the first thing you see are the
   words, “Racism has no place here.” But neither, apparently, do Black Lives Matter face
   masks.

   After seeing reports of Whole Foods workers in other states being sent home for refusing
   to take off Black Lives Matter face masks, Savannah Kinzer decided to bring the
https://www.bostonglobe.com/2020/06/25/business/whole-foods-workers-sent-home-wearing-black-lives-matter-masks/             1/4
7/20/2020                Case 1:20-cv-11358-LTS                ,
                                      Whole Foods workersDocument
                                                         sent home for wearing
                                                                         3-15BlackFiled
                                                                                   Lives Matter masks - ThePage
                                                                                         07/20/20                  3 ofg 5
                                                                                                            Boston Globe


   movement to Cambridge. And, sure enough, when she and her colleagues put on masks

   emblazoned with the phrase Wednesday afternoon, the manager told them they either
   had to remove the masks or go home. So seven of them walked out.

   On Thursday, Kinzer showed up for her 11 a.m. shift and passed out more masks. And
   once again, she was sent home, along with at least a dozen others.

   Employees at the River Street store are part of a wave of workers trying to spread the
   Black Lives Matter message and encountering resistance from major companies that
   have publicly disavowed racism.

   Whole Foods workers in Bedford, N.H., Philadelphia, and Seattle have been sent home
   for wearing masks bearing the phrase, as has a Publix employee in Fort Myers, Fla. A
   Taco Bell employee in Youngstown, Ohio, posted a video that went viral about being
   fired for wearing a mask with the slogan, prompting the company to state that it does not
   prohibit such merchandise and that it believes the “Black Lives Matter movement is a
   human rights issue and not a political one.”

   After Starbucks banned the attire, and faced a backlash, the company announced it
   would allow it — and started printing shirts for workers to wear supporting the
   movement.

   Earlier this month, Amazon, which owns Whole Foods, said it would donate $10 million
   to organizations dedicated to racial justice, and chief executive Jeff Bezos posted a letter
   on social media from a customer attacking the company’s support for Black Lives Matter,
   replying: “You’re the kind of customer I’m happy to lose.”

   Yet managers at the Cambridge store told employees that they couldn’t wear Black Lives
   Matter masks because they weren’t part of the dress code. This despite the fact that
   Patriots masks, and a mask Kinzer wore earlier this week that said, “Soup is good,” went
   unchallenged, Kinzer said. (On Thursday, Kinzer said, workers were told to remove
   masks with Red Sox and Narragansett logos.)
https://www.bostonglobe.com/2020/06/25/business/whole-foods-workers-sent-home-wearing-black-lives-matter-masks/              2/4
7/20/2020                             Whole Foods workersDocument
                         Case 1:20-cv-11358-LTS          sent home for wearing
                                                                         3-15BlackFiled
                                                                                   Lives Matter masks - ThePage
                                                                                         07/20/20           Boston Globe
                                                                                                                   4 of 5




   In a statement, Whole Foods said, “In a customer-focused environment, all Team
   Members must comply with our longstanding company dress code, which prohibits
   clothing with visible slogans, messages, logos or advertising that are not company-
   related. Team Members who do not comply with dress code are always given the
   opportunity to comply. If a Team Member is wearing a face mask that is outside of dress
   code, they are offered a new face mask. Team Members are not able to work until they
   comply with the policy.”

   Kinzer, 23, a recent Northeastern University graduate who started working as an Amazon
   Prime shopper at Whole Foods in April, hoped the masks would make the company back
   up its words with actions. She created fliers to spread the word about the movement —
   noting, “We are normalizing the BLM statement not just for the company but for each
   individual that walks through our store’s doors” — and is hoping for a major showing on
   Tuesday, when most workers are in the store.

   “We can’t just put a label on this and say we care and not let our own workers wear stuff
   in support of the movement,” said Kinzer, who is white, noting that Whole Foods just
   announced it was creating an inclusion task force and is temporarily matching employee
   donations to racial justice causes. “Until we see it as a white person’s problem and not a
   Black issue that white people have to empathize with, racism will persist.”

   When businesses take a stance against racism, it doesn’t make sense to keep their
   employees from making the same argument, said Dan Cence, chief executive of the
   Boston public relations firm Solomon Mccown & Cence.

   “Why would you not let individuals who agree with you express it themselves?” he said.
   “Businesses can’t rely on the old Michael Jordan adage: take no stance because
   ‘Republicans buy sneakers too.' ”

   Leavar Michel, another Prime shopper at the Cambridge store, was among those sent
   home for wearing a Black Lives Matter mask on Thursday. Michel, 19, said that most of
https://www.bostonglobe.com/2020/06/25/business/whole-foods-workers-sent-home-wearing-black-lives-matter-masks/             3/4
7/20/2020     Case 1:20-cv-11358-LTS  Document Whole Foods workers sent home for wearing Black Lives Matter masks - The Boston Globe
                                               3-15 Filed 07/20/20
   home for wearing a Black Lives Matter mask on Thursday.  Michel, Page  5 ofthat
                                                                    19, said   5 most of

   the managers at the store are white, while the employees he sees when he starts his shift

   at 6 a.m. are almost all people of color. Michel, who is Black, is thrilled that a white
   woman is leading the charge.

   “It makes it easier for us, personally, to fight and really say what we want because we
   know that we have support from other races,” he said.

   Still, some employees are afraid to wear the Black Lives Matter masks for fear of losing
   the income they need to pay for college or support their families, said Michel, who also
   works as an independent stock trader.

   “Employers understand what power they have because of the lack of jobs available, and I
   think they’re using that to force people to not spread the message to avoid offending
   customers,” he said. “It’s not like we’re rioting or doing anything. We’re wearing masks.”



   Katie Johnston can be reached at katie.johnston@globe.com. Follow her on Twitter @ktkjohnston.




             Show 381 comments




                                                         ©2020 Boston Globe Media Partners, LLC




https://www.bostonglobe.com/2020/06/25/business/whole-foods-workers-sent-home-wearing-black-lives-matter-masks/                        4/4
